 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 1 of 22 PageID: 1




Janice G. Dubler, Esq.
Brandon R. Sher, Esq.
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
923 Haddonfield Road, Suite 300
Cherry Hill, NJ 08002
(215) 995-2840
janice.dubler@ogletree.com
brandon.sher@ogletree.com
Attorneys for Defendant TransForce, Inc.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                           :
 SHARON MADISON,                           :
                                           :    Civil Action No. ________
                            Plaintiff,     :
                                           :    NOTICE OF REMOVAL
 v.                                        :
                                           :
 VELTRI, INC, TIM LEWIS,                   :
 TRANSFORCE, INC., XYZ Corporations        :
 (1-10) fictitious and John Does 1-10      :
 (fictitious)                              :
                             Defendants.   :
                                           :
                                           :

TO:    CHIEF JUDGE AND JUDGES OF
       THE UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

       Thomas L. Ferro, Esq.
       31 E. Ridgewood Avenue
       Ridgewood, NJ 07450
       thomasferro@optonline.net
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 2 of 22 PageID: 2




HONORABLE JUDGES:

        Defendant TransForce, Inc. (“TransForce” or Defendant”) notices the removal of this

action pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1441, et seq., to the United States District

Court for the District of New Jersey, and as grounds therefore shows as follows:

             TIMELINESS OF REMOVAL AND CONSENT OF ALL PARTIES

        1.      On or about February 2, 2021, Plaintiff Sharon Madison (hereinafter referred to as

“Plaintiff”) filed a civil action against Defendants Veltri, Inc., Tim Lewis, and TransForce, Inc. in

the Superior Court of New Jersey, Hudson County, Law Division, entitled Sharon Madison v.

Veltri, Inc., et al., Docket No.: HUD-L-000461-21 (hereinafter referred to as “State Court

Action”). A copy of the Summons, Complaint, Civil Case Information Statement, and Track

Assignment Notice are attached hereto as Exhibit A. These documents set forth the claims upon

which Plaintiff’s action is based and constitute all pleadings, process, and other documents served

to date in this action.

        2.      During a telephone discussion on May 28, 2021, counsel for Plaintiff and

TransForce agreed that TransForce would accept a service copy of the Complaint and Summons.

Later that day, Plaintiff’s counsel sent a copy of same to counsel for TransForce.

        3.      Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been

timely filed within 30 days after first service of the Summons and Complaint upon any defendant.

        4.      Defendants Veltri, Inc. and Tim Lewis consent to the removal of this action.

        5.      Accordingly, pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been

timely filed.

                  BASIS FOR REMOVAL – DIVERSITY OF CITIZENSHIP

        6.      This action is properly removable under 28 U.S.C. §1441 and 28 U.S.C. §1446

because the United States District Court has original jurisdiction in this case under 28 U.S.C. §

                                                 2
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 3 of 22 PageID: 3




1332(a), which provides: “The district courts shall have original jurisdiction of all civil actions

arising where the amount in controversy exceeds the sum or value of $75,000.00 exclusive of

interest and costs, and is between … citizen(s) of different states.”

                  Complete Diversity of Citizenship Exists Between Plaintiff
                           and the Properly Named Defendants

        7.     Plaintiff is a citizen of the State of New Jersey, and (according to her Complaint)

resides in Hackensack, New Jersey. (Compl., p. 1.)

        8.     TransForce is not a citizen of the State of New Jersey. It is a corporation organized

under the laws of the State of Delaware with its principal place of business located in Virginia.

TransForce is therefore a citizen of Delaware and Virginia within the meaning of 28 U.S.C. §

1332.

        9.     Defendant Veltri, Inc. is not a citizen of the State of New Jersey. It is a corporation

organized under the laws of the Commonwealth of Pennsylvania and its principal place of business

is also located in Pennsylvania. Veltri is therefore a citizen of Pennsylvania within the meaning

of 28 U.S.C. § 1332.

                Because Defendant Tim Lewis has been Fraudulently Joined,
                        the Court Must Disregard His Citizenship.

        10.    Although Defendant Tim Lewis is a citizens of the State of New Jersey, his

citizenship must be disregarded under the fraudulent joinder doctrine.

        11.    If a court determines that non-diverse defendants have been fraudulently joined,

their citizenships must be disregarded and the action may be removed. See Brown v. Jevic, 575

F.3d 322, 326 (3d Cir. 2009); In re Briscoe, 448 F.3d 201, 208 (3d Cir. 2006); Batoff v. State Farm

Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992); Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d

Cir. 1990), cert. denied, 498 U.S. 1085 (1991). Joinder is deemed fraudulent “where there is no



                                                  3
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 4 of 22 PageID: 4




reasonable basis in fact or colorable ground supporting the claim against the joined defendant, or

no real intention in good faith to prosecute the action against the defendant or seek a joint

judgment.” Boyer, 913 F.2d at 111.

       12.     Plaintiff attempts to hold Defendant Lewis individually liable under the New Jersey

Law Against Discrimination (“LAD”) because he allegedly participated in conduct that was

gender-based, unwelcome, and constituted sexual harassment or gender-based harassment.

(Complaint, ¶ 77). This is the only claim in the Complaint directed at Defendant Lewis.

       13.     Even accepting all of Plaintiff’s allegations against Defendant Lewis as true,

Defendant Lewis cannot be found liable to Plaintiff under the LAD as a matter of law. The only

basis upon which an individual defendant may be held liable under the AD is under the LAD’s

aiding and abetting provision, N.J.S.A. 10:5-12(e). Tarr v. Ciasulli, 181 N.J. 70, 84 (2004).

       14.     It is well-settled that non-supervisory employees cannot be held individually liable

under the LAD. See Herman v. Coastal Corp., 348 N.J. Super. 1, 27-28 (App. Div. 2002), certif.

denied, 174 N.J. 363 (2002); Hurley v. Atlantic City Police Dep’t., 174 F.3d 95, 129 (3d Cir. 1999);

Ivan v. Cnty of Middlesex, 595 F. Supp.2d 425, 462 (D.N.J. 2002); Ross v. Amazon, Inc., 2019 WL

1227112, at *2 (D.N.J. Mar. 14, 2019) (holding the LAD “does not impose individual liability

upon non-supervisory employees”).

       15.     Specifically, aiding and abetting liability under the LAD is limited to supervisors.

See Cicchetti v. Morris Cnty. Sheriff's Office, 2006 WL 3701499, at *4 (App. Div. 2006), rev'd on

other grounds, 194 N.J. 563 (2008) (“An employee may only be held individually liable for acts

of discrimination if he holds a supervisory position. And a nonsupervisory employee cannot be

found liable as an aider and abettor for his or her own affirmative acts of harassment because such

acts do not substantially assist the employer in its wrong, which is its failure to prevent and redress



                                                  4
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 5 of 22 PageID: 5




harassment by individual employees.”); Hurley, 174 F.3d at 129 (“[A] nonsupervisory employee

cannot be held liable as an aider and abettor for his own affirmative acts of harassment”); Dieng

v. Computer Scient Corp., 2016 WL 885389, at *8 n.7 (D.N.J. Mar. 8, 2016) (“A review of both

state and federal case law interpreting the … LAD’s provision relating to aider and abettor liability

makes clear that Defendants have the better argument. That is, non-supervisors of a plaintiff may

not be liable for aiding and abetting under N.J.S.A. § 10:5-12(e).”); Sussman v. Capital One, N.A.,

2014 WL 5437079, at *6 (D.N.J. Oct. 24, 2014), aff’d, 2015 WL 164095 (D.N.J. Jan. 13, 2015)

(“The Third Circuit has predicted, and the New Jersey Superior Court’s Appellate Division has

held, that aiding and abetting liability under the NJLAD is limited to supervisors”); Little v. Doe,

2010 WL 3812364, at *5 (D.N.J. Sept. 28, 2010) (The “assertion of a claim of aiding and abetting

against [a coworker] for her own wrongful conduct would be ‘wholly insubstantial and

frivolous.”). Thus, Plaintiff’s claims against Defendant Lewis are barred under the LAD and the

inclusion of him as a Defendant constitutes fraudulent joinder.

       16.     Plaintiff does not allege in the Complaint that Defendant Lewis was a supervisor or

had supervisory duties.

       17.     Instead, Plaintiff alleges that her usual supervisor was Joseph Mapp and at other

times, her supervisor was either Santos Cruz or Vernon (last name unknown). (Compl., ¶¶ 8-9).

Moreover, Veltri confirmed it did not employ Defendant Lewis as a supervisor.

       18.     For all these reasons, this Court must apply the fraudulent joinder doctrine and

disregard the citizenship of Defendant Lewis for purposes of diversity jurisdiction and removal,

given that he is not a proper Defendant under the Third Circuit precedent cited above.

       19.     Complete diversity of citizenship therefore exists, and this case is removable under

28 U.S.C. §1441(b).



                                                 5
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 6 of 22 PageID: 6




                            Amount in Controversy Exceeds $75,000

       20.     As explained below, the amount in controversy for Plaintiff exceeds the sum or

value of $75,000.00, exclusive of interests and costs.

       21.     In her Complaint, Plaintiff has not pled a specific amount of damages. Instead, she

seeks “actual and punitive damages, along with attorney’s fees and litigation costs, as permitted

by law.” (Compl., p. 8.)

       22.     Where, as here, a complaint is silent on the amount in controversy, removal is

proper unless it is a legal certainty that the plaintiff cannot recover the jurisdictional amount of

$75,000. See Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007).

       23.     In this lawsuit, Plaintiff claims that Defendants discriminated against her in

violation of the LAD because they subjected her to a hostile work environment and retaliated

against her.

       24.     Under the LAD, compensatory damages may include back pay, front pay, and

emotional distress damages and, as such, the Court must consider each when determining whether

the amount in controversy has been met. See Reiff v. Convergent Techs, 1995 WL 619944, at *4

(D.N.J. Oct. 20,1995) (holding the court must consider the plaintiff’s claim for pain and suffering

damages when determining whether the amount in controversy has been meet).

       25.     As for her alleged lost wage damages (back pay and front pay), Plaintiff was

terminated on April 25, 2020. (Compl. at ¶ 72). See Sussman v. Capital One, N.A., 2014 WL

5437079, at *4 (D.N.J. Oct. 24, 2014) (“The relevant time period for calculating an award of back

pay begins with the date of the alleged wrongful termination and ends at the time of trial. Similarly,

when calculating the front pay award, the jury must consider the expected future damages caused

by a defendant’s wrongful conduct from the date of judgment to retirement.”) (citation omitted).



                                                  6
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 7 of 22 PageID: 7




       26.    In LAD cases, an award of emotional distress damages can be as high as several

hundred thousand dollars. See e.g., Munoz v. City of Perth Amboy Police Dep’t., 2009 WL 2244035

(App. Div. July 29, 2009) (affirming an award of $300,000 for emotional distress damages);

Mancini v. Twp. of Teaneck, 349 N.J. Super. 527 (App. Div. 2002) (affirming awards of $500,000

and $125,000 for emotional distress damages). Even “garden variety emotional distress” awards

(i.e., those unsupported through psychiatric and/or psychological experts) are no longer nominal

awards. These awards in New Jersey have been several hundreds of thousands of dollars. See e.g.,

Cuevas v. Wentworth Grp., 2014 WL 4494166 (App. Div. Sept. 15, 2014) (affirming awards of

$800,000 and $600,000 for emotional distress damages), affirmed, 226 N.J. 480 (2016); Quinlan

v. Curtiss-Wright Corp., 425 N.J. Super. 335, 345 (App. Div. 2012) (affirming an award of

$405,000 for emotional distress damages); Saffos v. Avaya, 419 N.J. Super. 244, 258, 269 (App.

Div. 2011) (affirming an award of $250,000 for emotional distress damages).

       27.    Plaintiff is claiming entitlement to punitive damages. Because punitive damages

are also recoverable in certain circumstances under the LAD, such damages must be considered in

determining the amount in controversy. See Frederico, 507 F.3d at 199; see also Zanger v. Bank

of American, N.A., 2010 WL 3910142, at *3-*4 (D.N.J. Oct. 1, 2010) (holding that the amount in

controversy was satisfied where a claim was only for approximately $16,000 in compensatory

damages but punitive damages were also sought); Granovsky v. Pfizer, Inc., 631 F. Supp. 2d 554,

565 (D.N.J. 2009) (“The satisfaction of the amount in controversy requirement is even more likely

when taking into account punitive damages sought by plaintiff.”).

       28.    Additionally, Plaintiff seeks attorneys’ fees, which are also recoverable under the

LAD, and, therefore, must be considered in determining the amount in controversy. See Frederico,

507 F.3d at 199; see also Suber v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997) (“attorneys’



                                               7
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 8 of 22 PageID: 8




fees are necessarily part of the amount in controversy if such fees are available to successful

plaintiffs under the statutory cause of action.”) As the Third Circuit found, “[f]ees could be as

much as thirty percent of the judgment.” Id.

          29.   Accordingly, based on the allegations in the Complaint, the amount in controversy

exceeds the sum of $75,000.00.

                                          CONCLUSION

          30.   TransForce has not previously sought similar relief in this action.

          31.   To date, TransForce has not filed a responsive pleading in Plaintiff’s State Court

Action, and no other proceedings have transpired in that action.

          32.   In accordance with 28 U.S.C. §1446(d), copies of this Notice of Removal have been

served upon Plaintiff and will be promptly filed with the Clerk of the Superior Court of New

Jersey.

          33.   By removing this matter, TransForce does not waive, or intend to waive, any

defense including but not limited to, insufficiency of process and insufficiency of service of

process.

          34.   If any questions arise concerning the propriety of this removal, TransForce

respectfully requests that it be allowed to file a brief supporting removal and be heard in oral

argument.

          WHEREFORE, TransForce respectfully requests that this Honorable Court take

jurisdiction of this action and issue all necessary orders and process to remove said action from

the Superior Court of New Jersey, Hudson County, Law Division to the United States District

Court for the District of New Jersey.




                                                  8
 Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 9 of 22 PageID: 9




                                          Respectfully submitted,

                                          OGLETREE, DEAKINS, NASH,
                                          SMOAK & STEWART, P.C.

                                          Attorneys for Defendant
                                          TransForce, Inc.


Date: June 3, 2021                        By: /s/ Janice G. Dubler
                                             Janice G. Dubler

                                                                      47297208.1




                                      9
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 10 of 22 PageID: 10




               EXHIBITA
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 11 of 22 PageID: 11




THOMAS L. FERRO (289081973)
31 E. Ridgewood Avenue
Ridgewood, NJ 07450
(201) 694-9944 (cell)
and 201-444-3000, ext. 4 (office)
thomasferro@optonline.net
Attorney for Plaintiff
________________________________

SHARON MADISON,                                      SUPERIOR COURT OF NEW JERSEY
                                                     LAW DIVISION: HUDSON COUNTY
                               Plaintiff

                       v.                            CIVIL ACTION

VELTRI, INC., a PA corporation, TIM LEWIS,           DOCKET NO. HUD-L-000461-21
TRANSFORCE, INC., a NJ corporation, XYZ
Corporations (1- 10) fictitious and John Does
1-10 (fictitious),

                               Defendants            COMPLAINT AND JURY DEMAND

_______________________________________

Sharon Madison, residing at 39 Euclid Avenue, Apt. 3C, Hackensack, NJ 07601-4550 [Bergen

County], by way of complaint against defendants says:

                                          FIRST COUNT
                                    (NJLAD – Hostile Environment)

  1.   During the year 2020 and at all times relevant hereto, defendant, VELTRI, INC.,

[hereinafter, called “Veltri”] a Pennsylvania corporation founded in 1973, operated a trucking and

delivery business and provided regional dedicated trucking services in Pennsylvania, New Jersey

and other states.

  2.   Veltri maintained a headquarters at 1961 Hartel Street, Levittown, PA 19057 and also

maintained a truck parking and dispatch facility at 19 Hackensack Avenue, Kearny, NJ 07032.

  3.   On or about Sunday, February 16, 2020, Veltri hired plaintiff to work as a truck driver.
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 12 of 22 PageID: 12

                                                 2


  4.   Plaintiff had been referred and assigned to that job via defendant, TRANSFORCE, INC.,

[hereinafter, referred to as “Transforce”] a New Jersey corporation doing business as an

employment agency located at 180 Raritan Center Parkway (Suite 107), Edison, NJ 08837.

  5.   Plaintiff’s employment continued on a full-time basis after that date until it terminated on

or about April 25, 2020.

  6.   During the period from her hiring to her termination, plaintiff performed her job

satisfactorily and frequently drove a truck full of mail from the United States Postal Service Mail

Process Logistics Distribution Center at 1200 Harrison Avenue, Kearny, NJ 07032 to various other

locations, pursuant to a contract that Veltri had with the US Postal Service.

  7.   During her employment, plaintiff usually picked up her Veltri truck to drive from Veltri’s

truck storage and dispatch facility at 19 Hackensack Avenue, Kearny, NJ 07032.

  8.   Plaintiff’s usual Supervisor and management employee at Veltri was Joseph Mapp.

  9.   At other times, her Supervisor and management employee at Veltri was either Santos Cruz

[hereinafter, “Santos”] or Vernon ____________ (last name unknown).

  10. There was another of Veltri’s truck drivers named Tim Lewis [hereinafter, “Tim”] who

also was an employee during plaintiff’s tenure at Veltri.

  11. Tim Lewis is and was a New Jersey resident, believed to have been living at 226 Elmwood

Avenue (Apt. 2), Maplewood, NJ 07040-1907 at all times relevant to this lawsuit.

  12. On plaintiff’s first day of work, she was sitting in the driver’s seat of the truck in Veltri’s

parking and dispatch center in Kearny, NJ, awaiting instructions from Mapp, when Tim came up

to her truck and started banging on the door and then pulling on the door handle, after which he

asked her in a very aggressive, rude, yelling tone of voice, “Your name is Sharon, isn’t it?”
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 13 of 22 PageID: 13

                                                  3


  13. Tim also said words to the effect of, “I’m telling you what to do. You have to take this

trailer. Mapp told me to tell you where to go.”

  14. As Tim yelled at Sharon, he continued to yank on the door handle and he called plaintiff,

“Stupid!”

  15. Plaintiff began her truck driving assignment, and then about two hours later she texted her

Supervisor, Joseph Mapp, complaining about Tim’s conduct; but she did not receive a reply from

Mapp that night.

  16. Within a few days, Mapp spoke to plaintiff about Tim’s conduct and Mapp told her that he

would talk to Tim about it.

  17. For about two weeks, there were no incidents with Tim.

  18. Then, on Wednesday, March 4, 2020, plaintiff reported for work, starting in Kearny, NJ.

  19. After receiving her job assignment to haul a load to Pennsylvania, she was driving her truck

out of the parking/dispatch facility when Tim purposely walked in front of her truck near the exit

driveway and made her stop.

  20. Tim said to plaintiff, “Where you going and what are you doing?”

  21. Plaintiff told him, “None of your business,” after which Tim became loud and abusive and

started banging on the driver’s door where plaintiff was sitting.

  22. Meanwhile, Mapp who was on the scene in his pickup truck had observed what was going

on and after what seemed to plaintiff like a long time, finally got out of his truck and spoke to

plaintiff.

  23. Mapp told plaintiff, “Just go.”

  24. Plaintiff replied to him that she wanted to put in a complaint to the company (Veltri) or the

employment agency (Transforce) that furnished employees, including plaintiff, to Veltri.
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 14 of 22 PageID: 14

                                                  4


  25. Mapp told her not to call the agency or put in a complaint----that he would take care of the

problem with Tim.

  26. Mapp stated that the next day he would talk to Tim again and that he did not know why

Tim kept coming up to plaintiff and saying things to her.

  27. Mapp told her again not to call the agency and to let him “take care of it.”

  28. Tim stopped harassing plaintiff for about another two weeks.

  29. Then on or about Wednesday, March 18, 2020, plaintiff was in the driver’s seat of her

assigned tractor-trailer in the dispatch facility in Kearny, NJ when she saw Mapp sitting in his

pickup truck talking to Tim.

  30. Then Tim walked over to plaintiff’s truck and started banging on her door.

  31. Plaintiff tried to ignore Tim, but he kept banging on the door.

  32. Plaintiff rolled down the window and told him to get away from her.

  33. Shortly thereafter, plaintiff’s back was leaning against the door, when Tim suddenly

opened the door, causing plaintiff to almost fall out of the truck.

  34. Plaintiff then went over to Mapp, who was still sitting in his pickup truck, and tried to tell

him what had happened, but Mapp would not roll down his window or talk to her.

  35. Plaintiff went back to her truck and Tim followed her, while Mapp watched, but did

nothing.

  36. That’s when Tim said to plaintiff, “You want to f--- me now, don’t you?”

  37. Plaintiff stated, “Kiss my ass.”

  38. Meanwhile, Mapp finally came over to plaintiff and she asked him if he wanted to know

what had just happened----or take a statement from her.

  39. Mapp said, “No,” after which plaintiff said to him, “Really?”
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 15 of 22 PageID: 15

                                                  5


  40. Mapp then told her, “Just do the trip,” as if nothing had happened.

  41. Plaintiff drove away, feeling frustrated, disrespected and angry.

  42. Seven days later----on March 25, 2020----plaintiff was at the dispatch facility and was

bending over when Tim stared at her butt and stated to her, “You don’t know what to do with all

that.”

  43. She found that to be very harassing.

  44. Two days later----on March 27, 2020----she was surprised to see no supervisors on duty

that night----not Mapp and not Vernon.

  45. Plaintiff texted Mapp when she reported to the dispatch facility, hoping to follow up on

what had previously happened, to tell him to order Tim to stop bothering her, and also to ascertain

that she was on the right assignment.

  46. She received no reply or phone call from Mapp that day, after which she then spoke on the

phone to another supervisor, Santos Cruz, following her texting him.

  47. She informed Santos that Tim was bothering her again, despite Mapp supposedly telling

him to leave her alone.

  48. Tim started banging on the driver’s door of the truck where plaintiff was sitting, and he

also started using swear words and curse words toward her, calling her a “bitch.”

  49. Santos told her he would be coming to the dispatch facility shortly.

  50. Santos did not come quickly enough and she had to get on the road to do her assignment.

  51. Six days later----on Thursday, April 2, 2020, Tim came up to plaintiff again at the dispatch

facility and said to her, “I don’t care if you look at me like that, you crazy bitch!”

  52. Plaintiff then asked Tim, “Who you calling a bitch?” to which he responded, “You.”
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 16 of 22 PageID: 16

                                                  6


  53. Plaintiff then called Mapp but did not reach him, so she left a voice mail complaining about

Tim’s conduct.

  54. She then called Santos but did not get him initially so she left a voice mail.

  55. Plaintiff left a message on Santos’ voice mail as to what Tim had just done.

  56. Santos called her back and told plaintiff to calm down, after which he said he would send

Mapp over to the facility.

  57. Mapp called her to ask what had happened, after which she told him.

  58. Plaintiff also told Mapp that the mechanic on the scene, Angel Bruno, had heard Tim say

those words to her.

  59. She then put Bruno on the phone with Mapp and Bruno confirmed to Mapp what he had

heard Tim say.

  60. Seven days later----on April 9, 2020, Santos asked plaintiff to see him at Door #2 of the

dispatch facility.

  61. He then asked her, “What’s going on with you and Tim?”

  62. Plaintiff told Santos that she does not know Tim, but he keeps bothering her, calling her a

“bitch” and telling her he wants to “f---“ her.

  63. Santos reacted by saying he thought that she knew Tim from previously.

  64. Santos did not offer to help her in any way and just brushed it off, as Mapp had done.

  65. Nothing significant happened during the next 12 days, as far as defendants doing something

to remedy the gender-based harassment that plaintiff was receiving from Tim.

  66. Finally, on April 21, 2020, plaintiff was able to speak to Santos on the phone.

  67. Santos asked her to send him a statement as to what had happened.
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 17 of 22 PageID: 17

                                                  7


  68. After that, Santos asked her to move her shift to a different time, so that she would not

encounter Tim.

  69. Plaintiff told Santos that she should not have to change her shift----that the company should

do something about Tim’s conduct----and that she wanted to report these incidents with Tim as

sexual harassment.

  70. Santos did not offer any reply or suggested remediation of the problem other than changing

her shift and telling her he would obtain Tim’s version of events.

  71. Santos also promised to have the Human Resources Director contact plaintiff, but she never

heard from that person.

  72. A few days later, around April 25, 2020, defendant Veltri fired plaintiff rather than take

any remedial action against Tim.

  73. After that, on April 29, 2020, plaintiff called the agency that had placed her in that job,

defendant, Transforce, speaking to Jennifer Wheaton, the Human Resources Director.

  74. Transforce did nothing to try to save plaintiff’s job or cause meaningful responsive action

by Veltri..

  75. Instead, Oby, a supervisor at Transforce, told her that the job at Veltri was over, as if it had

just timed out, instead of Veltri’s unsatisfactory response of firing her in response to her legitimate

complaints about Tim sexually harassing her.

  76. Transforce thereby aided and abetted the unlawful gender-based discrimination and

retaliatory conduct perpetrated upon plaintiff by the other two defendants.

  77. Said conduct on the part of Veltri, Transforce and their employees, including Tim, was

gender-based, unwelcome and constituted sexual harassment or gender-based harassment as those

terms have been applied by New Jersey courts under the New Jersey Law against Discrimination.
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 18 of 22 PageID: 18

                                                 8


  78. Plaintiff ultimately got another job, but she suffered intense emotional anguish and has

continued to suffer from emotional anguish from the events described.

  79. The actions of defendants, Tim, Veltri and Transforce, were done with the participation

and acquiescence of upper management, including Mapp and Santos of Veltri and Jennifer

Wheaton and Oby of Transforce.


WHEREFORE, plaintiff demands judgment against defendants for actual and punitive damages,

along with attorney’s fees and litigation costs, as permitted by law.


                                    SECOND COUNT
                          (NJLAD – Retaliation/Wrongful Discharge)

  80. Plaintiff repeats the allegations of the previous count.

  81. The conduct of defendants Veltri and Transforce in firing plaintiff right after she had

complained about being sexually harassed was reprehensible, retaliatory, willful, intentional,

reckless, gender-based, wrongful and discriminatory under the NJLAD and constituted wrongful

discharge.


WHEREFORE, plaintiff demands judgment against defendants for actual and punitive damages,

along with attorney’s fees and litigation costs, as permitted by law.


                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues.


                            DESIGNATION OF TRIAL COUNSEL

       Pursuant to R. 4:5-1(c) and R. 4:25-4, Thomas L. Ferro, Esq. is hereby designated as trial

counsel in this matter.
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 19 of 22 PageID: 19

                                                 9


                     CERTIFICATION OF ENTIRE CONTROVERSY

       I hereby certify, pursuant to R. 4:5-1(b)(2), that this matter is not the subject of any other

court or arbitration action to the best of my knowledge and no other such court or arbitration

actions are contemplated. There are no other parties who should be joined in this action.


              DEMAND FOR SURVEILLANCE VIDEOS and AUDIOTAPES

       Demand is hereby made for defendant to furnish copies of all surveillance videos and

audiotapes showing or recording plaintiff and/or Tim Lewis, or both in the same video or audio,

during the period from February 16, 2020 through May 15, 2020.


                          DEMAND FOR CERTAIN DOCUMENTS

       Demand is hereby made for defendant to furnish copies of plaintiff’s entire personnel file,

as well as all documents (actual or digital) sent or received by any employees or management

personnel concerning the topic of terminating plaintiff.

       Demand is also made for the complete personnel file of defendant, Tim Lewis.


                   DEMAND FOR ANSWERS TO INTERROGATORIES

       Demand is hereby made for each of the defendants to answer Q-1, Q-4, Q-5, Q-6, Q-7, Q-

9, Q-10, Q-11, Q-12, Q-13, Q-14 and Q-15 of NJ Form C Interrogatories (the non-auto questions).


                PERSONAL IDENTIFIERS TO REMAIN CONFIDENTIAL

       I certify and promise that no personal identifiers, such as Social Security numbers and

Driver License numbers will be published in any pleadings now or in the future in this case.



February 2, 2021                                      /s/        Thomas L. Ferro                .
                                                                 THOMAS L. FERRO
                                                                 Attorney for Plaintiff
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 20 of 22 PageID: 20



                                                          Summons
 Attorney(s) Thomas L. Ferro, Attorney at Law 289081973
                                                                                    Superior Court of
 Office Address 31 East Ridgewood Avenue_________
 Town, State, Zip Code Ridgewood, NJ 07450________                                    New Jersey
                                                                                   Hudson           ^bounty
 Telephone Number 201-694-9944_____                                                Law                Division
Attorney(s) for Plaintiff Sharon Madison                                    Docket No: HUD-L-000461-21



         Plaintiff(s)
                                                                                     CIVIL ACTION
    vs.
Veltri, Inc., a PA corporation, Tim Lewis
                                                                                       SUMMONS
Transferee, Inc., aNJ corporation et al
         Defendant(s)

From The State of New Jersey To The Defendant(s) Named Above:

      The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint attached
to this summons states the basis for this lawsuit. If you dispute this complaint, you or your attorney must file a written
answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed above within 35 days
from the date you received this summons, not counting the date you received it. (A directory of the addresses of each deputy
clerk of the Superior Court is available in the Civil Division Management Office in the county listed above and online at
http://wvvw.nicourts.go\7forms/10153 deptvclerklawref.pdf.) If the complaint is one in foreclosure, then you must file your
written answer or motion and proof of service with the Clerk of the Superior Court, Hughes Justice Complex,
P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany your answer or motion when
it is filed. You must also send a copy of your answer or motion to plaintiffs attorney whose name and address appear above,
or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
answer or motion (with fee of $175.00 and completed Case Information Statement) if you want the court to hear your
defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment against you for
the relief plaintiff demands, plus interest and costs of suit. Ifjudgment is entered against you, the Sheriff may seize your
money, wages or property to pay all or part of the judgment.

     If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the Legal
Services ofNew Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If you do not have an attorney and are
not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer Referral Services.
A directory with contact information for local Legal Services Offices and Lawyer Referral Services is available in the Civil
Division Management Office in the county listed above and online at
http://www.nicoiirts.gov/forms/10153 deptyclerklawTef.pdf.


                                                                          Clerk of the Superior Court

DATED: 02/22/2021
Name of Defendant to Be Served: Transforce, Inc., a NJ corporation
Address of Defendant to Be Served: 180 Raritan Center Parkway (Suite 107), Edison, NJ 08837



Revised 11/17/2014, CN 10792-English (Appendix XTI-A)
Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 21 of 22 PageID: 21
           HUD-L-000461-21           02/02/2021 5:10:54 PM Pg 1 of 1 Trans ID: LCV2021248691




                          Civil Case Information Statement
  Case Details: HUDSON | Civil Part Docket# L-000461-21

 Case Caption: MADISON SHARON VS VELTRI, INC.                     Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
 Case Initiation Date: 02/02/2021                                 Document Type: Complaint with Jury Demand
 Attorney Name: THOMAS L FERRO                                    Jury Demand: YES - 6 JURORS
 Firm Name: THOMAS L FERRO                                        Is this a professional malpractice case? NO
 Address: 31 EAST RIDGEWOOD AVENUE                                Related cases pending: NO
 RIDGEWOOD NJ 07450                                               if yes, list docket numbers:
 Phone:2014443001                                                 Do you anticipate adding any parties (arising out of same
 Name of Party: PLAINTIFF : Madison, Sharon                       transaction or occurrence)? NO
 Name of Defendant’s Primary Insurance Company
                                                                  Are sexual abuse claims alleged by: Sharon Madison? NO
 (if known): Unknown



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES

  If yes, is that relationship: Employer/Employee

  Does the statute governing this case provide for payment of fees by the losing party? YES

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:
 There are no special case characteristics.

  Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  02/02/2021                                                                                          Is/ THOMAS L FERRO
  Dated                                                                                                             Signed
            HUD L 000461-21 02/03/2021 4:17:49 AM Pg 1 of 1 Trans ID: LCV2021250786
      Case 2:21-cv-12117-JMV-JSA Document 1 Filed 06/03/21 Page 22 of 22 PageID: 22
HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY      NJ 07306
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   FEBRUARY 02, 2021
                             RE:     MADISON SHARON VS VELTRI, INC.
                             DOCKET: HUD L -000461 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON MARY K. COSTELLO

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       002
AT:   (201) 748-4400.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: THOMAS L. FERRO
                                             THOMAS L. FERRO
                                             31 EAST RIDGEWOOD AVENUE
                                             RIDGEWOOD        NJ 07450

ECOURTS
